      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6321
                                        filed 12/02/20    137-1, Page 1Page
                                                                        of 471 of 47




                                  FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 CITY AND COUNTY OF SAN                  No. 19-17213
                 FRANCISCO; COUNTY OF SANTA
                 CLARA,                                     D.C. No.
                               Plaintiffs-Appellees,     4:19-cv-04717-
                                                              PJH
                                  v.

                 UNITED STATES CITIZENSHIP AND
                 IMMIGRATION SERVICES, a federal
                 agency; U.S. DEPARTMENT OF
                 HOMELAND SECURITY, a federal
                 agency; CHAD F. WOLF, in his
                 official capacity as Acting Secretary
                 of the United States Department of
                 Homeland Security; KENNETH T.
                 CUCCINELLI, in his official capacity
                 as Acting Director of United States
                 Citizenship and Immigration
                 Services,
                               Defendants-Appellants.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6322
                                        filed 12/02/20    137-1, Page 2Page
                                                                        of 472 of 47




                2       CITY & CTY. OF SAN FRANCISCO V. USCIS

                 STATE OF CALIFORNIA; DISTRICT OF           No. 19-17214
                 COLUMBIA; STATE OF MAINE;
                 COMMONWEALTH OF                              D.C. No.
                 PENNSYLVANIA; STATE OF OREGON,            4:19-cv-04975-
                                Plaintiffs-Appellees,           PJH

                                  v.

                 U.S. DEPARTMENT OF HOMELAND
                 SECURITY, a federal agency; UNITED
                 STATES CITIZENSHIP AND
                 IMMIGRATION SERVICES, a federal
                 agency; CHAD F. WOLF, in his
                 official capacity as Acting Secretary
                 of the United States Department of
                 Homeland Security; KENNETH T.
                 CUCCINELLI, in his official capacity
                 as Acting Director of United States
                 Citizenship and Immigration
                 Services,
                               Defendants-Appellants.


                      Appeal from the United States District Court
                           for the Northern District of California
                    Phyllis J. Hamilton, Chief District Judge, Presiding
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6323
                                        filed 12/02/20    137-1, Page 3Page
                                                                        of 473 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS             3

                 STATE OF WASHINGTON;                    No. 19-35914
                 COMMONWEALTH OF VIRGINIA;
                 STATE OF COLORADO; STATE OF                D.C. No.
                 DELAWARE; STATE OF ILLINOIS;            4:19-cv-05210-
                 STATE OF MARYLAND;                           RMP
                 COMMONWEALTH OF
                 MASSACHUSETTS; DANA NESSEL,
                 Attorney General on behalf of the         OPINION
                 People of Michigan; STATE OF
                 MINNESOTA; STATE OF NEVADA;
                 STATE OF NEW JERSEY; STATE OF
                 NEW MEXICO; STATE OF RHODE
                 ISLAND; STATE OF HAWAII,
                                 Plaintiffs-Appellees,

                                  v.

                 U.S. DEPARTMENT OF HOMELAND
                 SECURITY, a federal agency; CHAD
                 F. WOLF, in his official capacity as
                 Acting Secretary of the United States
                 Department of Homeland Security;
                 UNITED STATES CITIZENSHIP AND
                 IMMIGRATION SERVICES, a federal
                 agency; KENNETH T. CUCCINELLI, in
                 his official capacity as Acting
                 Director of United States Citizenship
                 and Immigration Services,
                                Defendants-Appellants.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6324
                                        filed 12/02/20    137-1, Page 4Page
                                                                        of 474 of 47




                4         CITY & CTY. OF SAN FRANCISCO V. USCIS

                        Appeal from the United States District Court
                          for the Eastern District of Washington
                     Rosanna Malouf Peterson, District Judge, Presiding

                          Argued and Submitted September 15, 2020
                                  San Francisco, California

                                     Filed December 2, 2020

                    Before: Mary M. Schroeder, William A. Fletcher, and
                            Lawrence VanDyke, Circuit Judges.

                                  Opinion by Judge Schroeder;
                                   Dissent by Judge VanDyke


                                           SUMMARY*


                                           Immigration

                    In cases in which two district courts issued preliminary
                injunctions enjoining implementation of the Department of
                Homeland Security’s redefinition of the term “public charge,”
                which describes a ground of inadmissibility, the panel:
                1) affirmed the preliminary injunction of the District Court
                for the Northern District of California covering the territory
                of the plaintiffs; and 2) affirmed in part and vacated in part
                the preliminary injunction of the District Court for the
                Eastern District of Washington, vacating the portion of the
                injunction that made it applicable nationwide.

                    *
                     This summary constitutes no part of the opinion of the court. It has
                been prepared by court staff for the convenience of the reader.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6325
                                        filed 12/02/20    137-1, Page 5Page
                                                                        of 475 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS                5

                    Under 8 U.S.C. § 1182(a)(4)(A), any alien who, in the
                opinion of the Secretary of Homeland Security, at the time of
                application for admission or adjustment of status, is likely at
                any time to become a “public charge,” is inadmissible. No
                statute has ever defined the term. In 1999, the Immigration
                and Naturalization Service issued guidance (Guidance)
                defining the term as one who “is or is likely to become
                primarily dependent on the government for subsistence.” The
                Guidance expressly excluded non-cash benefits intended to
                supplement income.

                    In August 2019, the Department of Homeland Security
                (DHS) issued a rule (the Rule) that defines “public charge” to
                include those who are likely to participate, even for a limited
                period of time, in non-cash federal government assistance
                programs. The Rule defines the term “public charge” to
                mean “an alien who receives one or more [specified] public
                benefits . . . for more than 12 months in the aggregate within
                any 36-month period.” Inadmissibility on Public Charge
                Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019). The Rule
                also directs officials to consider English proficiency in
                making the public charge determination.

                    States and municipalities brought suits in California and
                Washington, asserting claims under the Administrative
                Procedure Act. The District Court for the Northern District
                of California issued a preliminary injunction covering the
                territory of the plaintiffs, and the District Court for the
                Eastern District of Washington issued a nationwide
                injunction. A divided motions panel of this court granted
                DHS’s motion for a stay of those injunctions pending appeal.

                    The panel first concluded that the plaintiffs had
                established Article III standing. The plaintiffs are states and
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6326
                                        filed 12/02/20    137-1, Page 6Page
                                                                        of 476 of 47




                6        CITY & CTY. OF SAN FRANCISCO V. USCIS

                municipalities that alleged that the Rule is causing them
                continuing financial harm, as lawful immigrants eligible for
                federal cash, food, and housing assistance withdraw from
                these programs and instead turn to state and local programs.
                The panel concluded that this constituted sufficient injury.
                Addressing whether the injury is apparent or imminent, the
                panel explained that: 1) the Rule itself predicts a 2.5 percent
                decrease in enrollment in federal programs and a
                corresponding reduction in Medicaid payments of over one
                billion dollars per year; 2) the Rule acknowledges that
                disenrollment will cause other indirect financial harm to state
                and local entities; and 3) declarations in the record show that
                such entities are already experiencing disenrollment.

                    Next, the panel concluded that the interest of the plaintiffs
                in preserving immigrants’ access to supplemental benefits is
                within the zone of interests protected by the “public charge”
                statute. The panel rejected DHS’s suggestion that only the
                federal government and individuals seeking to immigrate are
                within the zone of interest. The panel also rejected DHS’s
                suggestion that the purpose of the public charge statute is to
                reduce immigrants’ use of public benefits. Addressing
                DHS’s contention that the statute’s overall purpose is to
                promote self-sufficiency, the panel concluded that providing
                access to better health care, nutrition, and supplemental
                housing benefits is consistent with precisely that purpose.

                    The panel next concluded that the plaintiffs had
                demonstrated a high likelihood of success in showing that the
                Rule is inconsistent with any reasonable interpretation of the
                public charge statute and therefore contrary to law. The
                plaintiffs pointed to repeated congressional reenactment of
                the provision after it had been interpreted to mean long-term
                dependence on government support, noting that the statute
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6327
                                        filed 12/02/20    137-1, Page 7Page
                                                                        of 477 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS                7

                had never been interpreted to encompass temporary resort to
                supplemental non-cash benefits. The plaintiffs contended that
                this repeated reenactment amounted to congressional
                ratification of the historically consistent interpretation.

                    The panel concluded that the history of the provision
                supported the plaintiffs’ position, noting that: 1) from the
                Victorian Workhouse through the 1999 Guidance, the concept
                of becoming a “public charge” has meant dependence on
                public assistance for survival; 2) the term had never
                encompassed persons likely to make short-term use of in-kind
                benefits that are neither intended nor sufficient to provide
                basic sustenance; and 3) the Rule introduces a lack of English
                proficiency. The panel also noted that the opinions of the
                Second Circuit and the Seventh Circuit, in affirming
                preliminary injunctions of the Rule, agreed that the Rule’s
                interpretation was outside any historically accepted or
                sensible understanding of the term.

                    The panel next concluded that the Rule’s promulgation
                was arbitrary and capricious, explaining that DHS: 1) failed
                to adequately consider the financial effects of the Rule;
                2) failed to address concerns about the Rule’s effect on public
                safety, health, and nutrition, as well its effect on hospital
                resources and vaccination rates in the general population; and
                3) failed to explain its abrupt change in policy from the 1999
                Guidance.

                    The panel also concluded that the remaining preliminary
                injunction factors favored the plaintiffs. The panel explained
                that the plaintiffs had established that they likely are bearing
                and will continue to bear heavy financial costs because of
                withdrawal of immigrants from federal assistance programs
                and consequent dependence on state and local programs. The
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6328
                                        filed 12/02/20    137-1, Page 8Page
                                                                        of 478 of 47




                8       CITY & CTY. OF SAN FRANCISCO V. USCIS

                panel also observed that the public interest in preventing
                contagion is particularly salient during the current global
                pandemic, and noted the financial burdens on the plaintiffs
                and the adverse effects on the health and welfare of the
                immigrant as well as general population.

                     Finally, the panel concluded that a nationwide injunction
                was not appropriate in this case because the impact of the
                Rule would fall upon all districts at the same time, and the
                same issues regarding its validity have been and are being
                litigated in multiple federal district and circuit courts.
                Accordingly, the panel vacated that portion of the District
                Court for the Eastern District of Washington’s injunction
                making it applicable nationwide.

                    Dissenting, Judge VanDyke, wrote that for the reasons
                ably articulated by this court in a December 2019 published
                opinion in this case, by the Fourth Circuit in CASA de
                Maryland, Inc. v. Trump, 971 F.3d 220 (4th Cir. 2020), and
                by a dissenting Seventh Circuit judge in Cook County v. Wolf,
                962 F.3d 208, 234–54 (7th Cir. 2020) (Barrett, J.,
                dissenting)—and implied by the Supreme Court’s multiple
                stays this year of injunctions virtually identical to those the
                majority today affirms—he must respectfully dissent.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6329
                                        filed 12/02/20    137-1, Page 9Page
                                                                        of 479 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               9

                                        COUNSEL

                Gerard Sinzdak (argued), Daniel Tenny, Joshua Dos Santos,
                and Jack Starcher, Appellate Staff; David L. Anderson and
                William D. Hyslop, United States Attorneys; Joseph H. Hunt,
                Assistant Attorney General; Civil Division, United States
                Department of Justice, Washington D.C.; for Defendants-
                Appellants.

                H. Luke Edwards (argued), Raphael N. Rajendra, Julia B.
                Spiegel, and Hannah Kieschnick, Deputy County Counsels;
                Laura Trice, Lead Deputy County Counsel; Greta S. Hansen,
                Chief Assistant County Counsel; James R. Williams, County
                Counsel; Office of the County Counsel, County of Santa
                Clara, San Jose, California; Dennis J. Herrera, City Attorney;
                Jesse C. Smith, Chief Assistant City Attorney; Ronald P.
                Flynn, Chief Deputy City Attorney; Yvonne R. Mere, Chief,
                Complex & Affirmative Litigation; Sara J. Eisenberg, Chief
                of Strategic Advocacy; Matthew D. Goldberg, Deputy City
                Attorney; City Attorney’s Office, San Francisco, California;
                for Plaintiffs-Appellees City and County of San Francisco;
                County of Santa Clara.

                Xavier Becerra, Attorney General; Matthew Rodriguez, Chief
                Assistant Attorney General; Michael L. Newman, Senior
                Assistant Attorney General; Cherokee DM Melton,
                Supervising Deputy Attorney General; Jennifer C. Bonilla,
                Lisa Cisneros, Rebekah Fretz, Katherine Lehe, Marissa
                Malouff, Julia Harumi Mass, Anita Garcia Velasco, Brenda
                Ayon Verduzco, and Anna Rich, Deputy Attorneys General;
                Office of the Attorney General, Oakland, California; Karl A.
                Racine, Attorney General; Loren L. AliKhan, Solicitor
                General; Office of the Attorney General, Washington, D.C.;
                Aaron M. Frey, Attorney General; Susan P. Herman, Chief
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6330
                                        filed 12/02/20    137-1, Page 10 of 47
                                                                       Page  10 of 47




                10      CITY & CTY. OF SAN FRANCISCO V. USCIS

                Deputy Attorney General; Office of the Attorney General,
                Augusta, Maine; Ellen Rosenblum, Attorney General;
                Benjamin Gutman, Solicitor General; Nicole DeFever and
                Patricia Garcia Rincon, Attorneys; Oregon Department of
                Justice, Salem, Oregon; Josh Shapiro, Attorney General;
                Michael J. Fischer, Chief Deputy Attorney General; Aimee
                D. Thomson, Deputy Attorney General; Office of the
                Attorney General, Philadelphia, Pennsylvania; for Plaintiffs-
                Appellees State of California, District of Columbia, State of
                Maine, Commonwealth of Pennsylvania and State of Oregon.

                Robert W. Ferguson, Attorney General; Noah G. Purcell,
                Solicitor General; Tera M. Heintz, Deputy Solicitor General;
                Jeffrey T. Sprung, Nathan K. Bays, and Joshua Weissman,
                Assistant Attorneys General; Office of the Attorney General,
                Seattle, Washington; Mark R. Herring, Attorney General;
                Michelle S. Kallen, Deputy Solicitor General; Jessica Merry
                Samuels, Assistant Solicitor General; Ryan Spreague Hardy,
                Alice Anne Lloyd, and Mamoona H. Siddiqui, Assistant
                Attorneys General; Office of the Attorney General,
                Richmond, Virginia; Phil Weiser, Attorney General, Eric R.
                Olson, Solicitor General; Office of the Attorney General,
                Denver, Colorado; Kathleen Jennings, Attorney General;
                Aaron R. Goldstein, State Solicitor, Monica A. Horton,
                Deputy Attorney General; Department of Justice,
                Wilmington, Delaware; Kwame Raoul, Attorney General;
                Liza Roberson-Young, Public Interest Counsel; Office of the
                Attorney General, Chicago, Illinois; Clare C. Connors,
                Attorney General; Lili A. Young, Deputy Attorney General;
                Department of the Attorney General, Honolulu, Hawaii;
                Brian E. Frosh, Attorney General; Jeffrey P. Dunlap,
                Assistant Attorney General; Office of the Attorney General,
                Baltimore, Maryland; Maura Healey, Attorney General;
                Abigail B. Taylor, Chief, Civil Rights Division; David Ureña,
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6331
                                        filed 12/02/20    137-1, Page 11 of 47
                                                                       Page  11 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS            11

                Special Assistant Attorney General; Angela Brooks, Assistant
                Attorney General; Office of the Attorney General, Boston,
                Massachusetts; Dana Nessel, Attorney General; Fadwa A.
                Hammoud, Solicitor General; Toni L. Harris, First Assistant
                Attorney General; Michigan Department of Attorney General,
                Lansing, Michigan; Keith Ellison, Attorney General; R.J.
                Detrick, Assistant Attorney General; Attorney General’s
                Office, St. Paul, Minnesota; Aaron D. Ford, Attorney
                General; Heidi Parry Stern, Solicitor General; Office of the
                Attorney General; Gurbir S. Grewal, Attorney General; Glenn
                J. Moramarco, Assistant Attorney General; Office of the
                Attorney General, Trenton, New Jersey; Hector Balderas,
                Attorney General; Tania Maestas, Chief Deputy Attorney
                General; Office of the Attorney General, Santa Fe, New
                Mexico; Peter F. Neronha, Attorney General; Lauren E. Hill,
                Special Assistant Attorney General; Office of the Attorney
                General, Providence, Rhode Island; for Plaintiffs-Appellees
                Washington, Virginia, Colorado, Delaware, Illinois,
                Maryland, Massachusetts, Michigan, Minnesota, Nevada,
                New Jersey, New Mexico, Rhode Island, and Hawaii.

                Edward T. Waters, Phillip A. Escoriaza, and Amanda N.
                Pervine, Feldesman Tucker Leifer Fidell LLP, for Amici
                Curiae Public Health, Health Policy, Medicine, and Nursing
                Deans, Chairs, and Scholars; American Public Health
                Association; and American Academy of Nursing.

                R. Adam Lauridsen, Chessie Thacher, Victor H. Yu, and
                Nicholas R. Green, Keker Van Nest & Peters LLP, San
                Francisco, California for Amici Curiae National Housing Law
                Project, Food Research & Action Center, and Center for Law
                & Social Policy, National Education Association, and Service
                Employees International Union.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6332
                                        filed 12/02/20    137-1, Page 12 of 47
                                                                       Page  12 of 47




                12      CITY & CTY. OF SAN FRANCISCO V. USCIS

                Nicholas Espíritu, Linton Joaquin, Alvaro M. Huerta, Mayra
                B. Joachin, and Max S. Wolson, National Immigration Law
                Center, Los Angeles, California; Allon Kedem, Graham
                White, Jayce Born, Hillary Anderson, Arnold & Porter Kaye
                Scholer LLP, Washington, D.C., for Amici Curiae Immigrant
                and Healthcare Service Organizations.

                Barbara J. Parker, City Attorney; Maria Bee, Chief Assistant
                City Attorney; Eric Bernstein, Senior Deputy City Attorney;
                Malia McPherson, Deputy City Attorney; Caroline Wilson,
                Fellow; Oakland, California; Michael N. Feuer, City
                Attorney; Kathleen A. Kenealy, Chief Deputy City Attorney;
                Danielle L. Goldstein, Deputy City Attorney, Los Angeles,
                California; Vince Ryan, County Attorney; Robert Hazeltine-
                Shedd, Assistant County Attorney; Harris County, Houston,
                Texas; Margaret L. Carter and Daniel R. Suvor, O’Melveny
                & Myers LLP, Los Angeles, California; Esteban A. Aguilar
                Jr., City Attorney, Albuquerque, New Mexico; Anne L.
                Morgan, City Attorney, Austin, Texas; Andre M. Davis, City
                Solicitor, Baltimore, Maryland; Mark A. Flessner,
                Corporation Counsel; Benna Ruth Solomon, Deputy
                Corporation Counsel, Chicago, Illinois; Barbara J. Doseck,
                Director of Law; John C. Muston, Chief Trial Counsel,
                Dayton, Ohio; Crystal Barnes, Acting City Solicitor,
                Holyoke, Massachusetts; Howard Phillip Schneiderman,
                Senior Deputy Prosecuting Attorney, King County, Seattle,
                Washington; Brian E. Washington, County Counsel, County
                of Marin, San Rafael, California; Charles J. McKee, County
                Counsel; William M. Litt, Anne K. Brereton, and Marina S.
                Pantchenko, Deputy County Counsels; County of Monterey,
                Salinas, California; Marc. P. Hansen, County Attorney,
                Montgomery County, Rockville, Maryland; Marcel S. Pratt,
                City Solicitor, Philadelphia, Pennsylvania; Susana Alcala
                Wood, City Attorney, Sacramento, California; John C. Beiers,
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6333
                                        filed 12/02/20    137-1, Page 13 of 47
                                                                       Page  13 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS            13

                County Counsel; David A. Silverman, Chief Deputy County
                Counsel; Ilana Parmer Mandelbaum, Deputy County
                Counsel; County of San Mateo, Redwood City, California;
                Peter S. Holmes, City Attorney, Seattle, Washington; Michael
                Tubbs, Mayor, Stockton, California; Michael Jenkins, City
                Attorney, West Hollywood, California; for Amici Curiae 20
                Counties, Cities, and Municipalities.

                Denny Chan, Justice in Aging, Los Angeles, California;
                Regan Bailey and Natalie Kean, Justice in Aging,
                Washington, D.C.; Russel L. Hirschhorn and Christopher
                Spadaro, Proskauer Rose LLP, New York, New York; for
                Amici Curiae Justice in Aging, American Society on Aging,
                Caring Across Generations, Jewish Family Service of Los
                Angeles, Jewish Federations of North America, National
                Asian Pacific Center on Aging, National Council on Aging,
                National Hispanic Council on Aging, Mazon, Phi, and Center
                for Medicare Advocacy.

                Alexandra Wald, Cohen & Gresser LLP, New York, New
                York; Elizabeth B. Wydra, Brianne J. Gorod, and Dayna J.
                Zolle, Constitutional Accountability Center, Washington,
                D.C.; for Amici Curiae Legal Historians.

                Simon Sandoval-Moshenberg and Kelly Salzmann, Legal Aid
                Justice Center, Falls Church, Virginia; Ariel Nelson and Chi
                Chi Wu, National Consumer Law Center, Boston,
                Massachusetts; for Amici Curiae National Consumer Law
                Center, Legal Aid Justice Center, Public Citizen Inc.,
                Consumer Action, Equal Justice Society, Impact Fund,
                Secure Justice, Media Alliance, Americans for Financial
                Reform Education Fund, and New Economy Project.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6334
                                        filed 12/02/20    137-1, Page 14 of 47
                                                                       Page  14 of 47




                14      CITY & CTY. OF SAN FRANCISCO V. USCIS

                Richard L. Revesz, Jack Lienke, and Max Sarinsky, New
                York, New York, as and for Amicus Curiae Institute for
                Policy Integrity.

                Debra Gardner, Monisha Cherayil, Sally Dworak-Fisher, and
                Tyra Robinson, Baltimore, Maryland, as and for Amicus
                Curiae Public Justice Center.

                Paul J. Lawrence and Alanna E. Peterson, Pacifica Law
                Group, Seattle, Washington, for Amici Curiae Nonprofit
                Anti-Domestic Violence and Sexual Assault Organizations.

                Diana Kasdan, Pilar Herrero, Amy Myrick, and Elyssa
                Spitzer, New York, New York, as and for Amicus Curiae
                Center for Reproductive Rights.

                Robert M. Loeb, Thomas M. Bondy, Peter E. Davis, and
                Emily Green, Orrick Herrington & Sutcliffe LLP,
                Washington, D.C.; Douglas N. Letter, General Counsel; Todd
                B. Tatelman, Principal Deputy General Counsel; Megan
                Barbero, Josephine Morse, Adam A. Grogg, and William E.
                Havemann, Deputy General Counsel; Office of General
                Counsel, U.S. House of Representatives, Washington, D.C.,
                for Amicus Curiae United States House of Representatives.

                Harry Lee, Mary Woodson Poag, Johanna Dennehy, Steptoe
                & Johnson LLP, Washington, D.C., for Amici Curiae
                Immigration Law Professors.

                Emily Tomoko Kuwahara, Crowell & Moring LLP, Los
                Angeles, California; Austin J. Sutta, Crowell & Moring LLP,
                San Francisco, California; for Amici Curiae Asian Americans
                Advancing Justice, Asian American Legal Defense and
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6335
                                        filed 12/02/20    137-1, Page 15 of 47
                                                                       Page  15 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS          15

                Education Fund, National Women’s Law Center, and
                38 Other Amici Curiae.

                Sadik Huseny, Brittany N. Lovejoy, Joseph C. Hansen, Tess
                L. Curet, and Alexandra B. Plutshack, Latham & Watkins
                LLP, San Francisco, California, for Amici Curiae Fiscal
                Policy Institute, President’s Alliance on Higher Education
                and Immigration, and 12 Other Amici Curiae.

                Susan M. Krumplitsch, Elizabeth Stameshkin, and
                Priyamvada Arora, Cooley LLP, Palo Alto, California, for
                Amici Curiae American Academy of Pediatrics; American
                Medical Association; American College of Physicians;
                American College of Obstetricians and Gynecologists;
                California Medical Association; American Academy of
                Pediatrics, California; American Academy of Pediatrics,
                Hawaii Chapter; Alaska Chapter of the American Academy
                of Pediatrics; Arizona Chapter of the American Academy of
                Pediatrics; and Nevada Chapter, American Academy of
                Pediatrics.

                Paul W. Hughes, Michael B. Kimberly, and Matthew A.
                Waring, McDermott Will & Emery LLP, Washington, D.C.,
                for Amici Curiae 105 Businesses and Organizations.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6336
                                        filed 12/02/20    137-1, Page 16 of 47
                                                                       Page  16 of 47




                16       CITY & CTY. OF SAN FRANCISCO V. USCIS

                                          OPINION

                SCHROEDER, Circuit Judge:

                     The phrase “public charge” enjoys a rich history in
                Anglo-American lore and literature, one more colorful than
                our American law on the subject. There have been relatively
                few published court decisions construing the phrase, even
                though our immigration statutes have barred admission to
                immigrants who are likely to become a “public charge” for
                more than a century. Until recently, the judicial and
                administrative guidance has reflected the traditional
                concept—rooted in the English Poor Laws and immortalized
                by Dickens in the workhouse of Oliver Twist—of incapacity
                and reliance on public support for subsistence. The first
                comprehensive federal immigration law barred entry to “any
                convict, lunatic, idiot, or any person unable to take care of
                himself or herself without becoming a public charge.”
                Immigration Act of 1882, 22 Stat. 214, Chap. 376 § 2 (1882).
                The 1999 Guidance (the Guidance) issued by the Immigration
                and Naturalization Service (INS), the predecessor of the
                current agency, defined a “public charge” as one who “is or
                is likely to become primarily dependent on the government
                for subsistence.” See Field Guidance on Deportability and
                Inadmissibility on Public Charge Grounds, 64 Fed. Reg.
                28,689 (May 26, 1999).

                    In 2019, the Department of Homeland Security (DHS)
                changed direction, however, and issued a rule (the Rule) that
                defines the term to include those who are likely to participate,
                even for a limited period of time, in non-cash federal
                government assistance programs. The programs designated
                by the Rule are not intended to provide for subsistence but
                instead to supplement an individual’s ability to provide for
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6337
                                        filed 12/02/20    137-1, Page 17 of 47
                                                                       Page  17 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               17

                basic needs such as food, medical care, and housing.
                8 C.F.R. § 212.21(b). Foreseeable participation for an
                aggregate of twelve months in any of the federal programs
                within a three-year span renders an immigrant inadmissible
                as a public charge and ineligible for permanent resident
                status. § 212.21(a). In other words, a single mother with
                young children who DHS foresees as likely to participate in
                three of those programs for four months could not get a green
                card.

                    Litigation followed in multiple district courts against
                DHS and U.S. Citizenship and Immigration Services (USCIS)
                as states and municipalities recognized that the immediate
                effect of the Rule would be to discourage immigrants from
                participating in such assistance programs, even though
                Congress has made them available to immigrants who have
                been in the country for five years. According to the plaintiffs
                in those cases, the Rule’s effect would be to increase
                assistance demands on state and local governments, as their
                resident immigrants’ overall health and welfare would be
                adversely affected by non-participation in federal assistance
                programs.

                    The challenges to the Rule in the district courts resulted
                in a chorus of preliminary injunctions holding the Rule to be
                contrary to law and arbitrary and capricious under the
                Administrative Procedure Act (APA). 5 U.S.C. § 706(2)(A).
                These included the two preliminary injunctions before us, one
                issued by the District Court for the Northern District of
                California (Northern District) covering the territory of the
                plaintiffs, and the other by the District Court for the Eastern
                District of Washington (Eastern District) purporting to apply
                nationwide. Our court became the first federal appeals court
                to weigh in when we granted DHS’s motion for a stay of
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6338
                                        filed 12/02/20    137-1, Page 18 of 47
                                                                       Page  18 of 47




                18      CITY & CTY. OF SAN FRANCISCO V. USCIS

                those injunctions pending appeal. City and Cnty. of San
                Francisco v. USCIS, 944 F.3d 773, 781 (9th Cir. 2019).
                Preliminary injunctions were also issued by courts in the
                Northern District of Illinois and the Southern District of New
                York, and they were stayed by the United States Supreme
                Court before appeals could be considered by the circuit courts
                of appeals.

                     When the Seventh Circuit and the Second Circuit did
                consider those preliminary injunction appeals, both courts
                affirmed the injunctions. Although their reasoning differed
                in some respects, both circuits concluded that the Rule’s
                definition was both outside any historic or commonly
                understood meaning of “public charge,” and arbitrary and
                capricious, in concluding that short-term reliance on
                supplemental benefits made immigrants dependent on public
                assistance within the meaning of the statutory public charge
                immigration bar. Cook Cnty., Ill. v. Wolf, 962 F.3d 208, 229,
                232–33 (7th Cir. 2020); New York v. DHS, 969 F.3d 42,
                80–81 (2nd Cir. 2020). The Second Circuit opinion was
                unanimous, while a dissenting opinion in the Seventh Circuit
                agreed with DHS that those who receive such supplemental
                benefits could be considered public charges because, by
                receiving some assistance, they are not completely self-
                sufficient. Cook Cnty., 962 F.3d at 250–51 (Barrett, J.,
                dissenting).

                    The district court in Maryland also enjoined enforcement
                of the Rule and was reversed by a divided decision of the
                Fourth Circuit. The majority looked in large measure to the
                fact that the Supreme Court had stayed the injunctions in the
                Seventh and Second Circuits. CASA de Maryland, Inc. v.
                Trump, 971 F.3d 220, 230 (4th Cir. 2020). In dissent, Judge
                King viewed the Rule as outside the longstanding meaning of
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6339
                                        filed 12/02/20    137-1, Page 19 of 47
                                                                       Page  19 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS               19

                “public charge” and would have affirmed the injunction. He
                also disagreed with the majority about the significance of the
                Supreme Court’s stay, explaining that “[i]f the Court's
                decision to grant a stay could be understood to effectively
                hand victory to the government regarding the propriety of a
                preliminary injunction, there would be little need for an
                intermediate appellate court to even consider the merits of an
                appeal in which the Court has granted a stay.” Id. at 281 n.16
                (King, J., dissenting) (citing Cook Cnty., 962 F.3d at 234).

                     To understand the reason for this recent cascade of
                litigation after a relatively quiescent statutory and regulatory
                history, we review the historical background of the Rule.
                Such a review reveals the extent to which the Rule departs
                from past congressional and administrative policies.

                    A. Statutory and Administrative Background

                    This country has had a federal statutory provision barring
                the admission of persons likely to become a “public charge”
                since 1882. The Immigration Act of 1882 barred entry to,
                among others, “any convict, lunatic, idiot, or any person
                unable to take care of himself or herself without becoming a
                public charge.” The Immigration and Nationality Act now
                provides that “[a]ny alien who, . . . in the opinion of the
                [Secretary of Homeland Security] at the time of application
                for admission or adjustment of status, is likely at any time to
                become a public charge is inadmissible.” 8 U.S.C.
                § 1182(a)(4)(A). No statute has ever defined the term. For
                over a century, agencies have routinely applied these
                provisions in determining admissibility and removal as well
                as in issuing visas for entry.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6340
                                        filed 12/02/20    137-1, Page 20 of 47
                                                                       Page  20 of 47




                20       CITY & CTY. OF SAN FRANCISCO V. USCIS

                    In 1996, however, Congress amended the statute to add
                five factors for agencies to consider in determining whether
                an individual is likely to be a public charge: the non-citizen’s
                age; health; family status; assets, resources and financial
                status; and education and skills. § 1182(a)(4)(B)(i).
                Congress also included a provision requiring applicants to
                produce an affidavit of support. See § 1182(a)(4)(C)–(D)
                (requiring most family-sponsored immigrants to submit
                affidavits of support); § 1183a (affidavit of support
                requirements).

                    At nearly the same time, Congress enacted major reforms
                of public benefit programs that, as relevant here, made only
                non-citizens with five or more years of residency in the
                United States eligible for public benefits such as
                Supplemental Nutrition Assistance Program (SNAP) and
                Medicaid. Personal Responsibility and Work Opportunity
                Reconciliation Act (PRWORA), Pub. L. No. 104-193, 110
                Stat. 2105, 2265 (1996). Previously, lawful immigrants had
                generally been eligible for such benefits. Congress thus
                simultaneously reduced the number of immigrants eligible for
                this assistance and spelled out the factors to be considered in
                a public charge determination. The fact that Congress
                delineated the factors relevant to the public charge
                determination at the same time it adjusted certain immigrants’
                eligibility to receive specific supplemental assistance strongly
                suggests that Congress did not intend for such assistance to be
                considered as one of the public charge factors.

                    Judicial guidance in interpreting the phrase was
                apparently not in need or demand: There are relatively few
                such decisions. A leading early Supreme Court case resolved
                the important question of whether the adverse economic
                conditions in the location where the immigrant intends to live
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6341
                                        filed 12/02/20    137-1, Page 21 of 47
                                                                       Page  21 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS               21

                can render an immigrant likely to become a “public charge.”
                Gegiow v. Uhl, 239 U.S. 3 (1915). The Supreme Court’s
                answer was no because the statute spoke to the permanent
                characteristics personal to the immigrant rather than to local
                labor market conditions. Id. at 10. We followed Gegiow in
                Ex parte Sakaguchi, 277 F. 913 (9th Cir. 1922), where we
                held that a person temporarily in need of family assistance
                should not have been excluded as likely to become a public
                charge. We so held because there was an absence of “any
                evidence whatever of mental or physical disability or any fact
                tending to show that the burden of supporting the appellant is
                likely to be cast upon the public.” Id. at 916. Thus, our court
                in Sakaguchi understood the standard for determining
                whether someone is a public charge to be whether the
                “burden of support” falls on the public.

                    Administrative decisions followed the Supreme Court’s
                lead by looking to the inherent characteristics of the
                individual rather than to external circumstances. The Board
                of Immigration Appeals thus held that only an individual with
                the inherent inability to be self-supporting is excludable as
                “likely to become a public charge” within the meaning of the
                statute. Matter of Harutunian, 14 I & N. Dec. 583, 589–90
                (BIA 1974); Matter of Vindman, 16 I. & N. Dec. 131, 132
                (B.I.A. 1977); see also New York, 969 F.3d at 69. There has
                been corollary administrative recognition that even if an
                individual has been on welfare, that fact does not in and of
                itself establish the requisite likelihood of becoming a public
                charge. An Attorney General decision collected authorities
                indicating that it is the totality of circumstances that must be
                considered in order to determine whether “the burden of
                supporting the alien is likely to be cast on the public.” Matter
                of Martinez-Lopez, 10 I & N. Dec. 409, 421–22 (BIA 1962;
                A.G. 1964) (citing Sakaguchi, 277 F. at 916). Likely receipt
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6342
                                        filed 12/02/20    137-1, Page 22 of 47
                                                                       Page  22 of 47




                22       CITY & CTY. OF SAN FRANCISCO V. USCIS

                of some public benefits does not automatically render an
                immigrant a public charge because the public does not bear
                the “burden of support.”

                    The 1996 amendments, which added factors to be
                considered and created the current public charge statutory
                provision, caused some confusion as to how big a change
                they represented. The INS, the agency then in charge of
                administering immigration, decided a regulatory definition
                would be helpful. It adopted the 1999 Guidance, the first
                regulatory guidance to interpret the rather ancient notion of
                “public charge” in light of the myriad, modern forms of
                public assistance. 64 Fed. Reg. 28,269.

                     The Guidance defined a “public charge” as a non-citizen
                who depends on the government for survival, either by receipt
                of income or confinement in a public institution. It described
                persons “primarily dependent on the government for
                subsistence, as demonstrated by either (i) the receipt of public
                cash assistance for income maintenance or
                (ii) institutionalization for long term care at government
                expense.” Id. at 28,689. It thus embodied the traditional
                notion of primary dependence on the government for either
                income or institutional care.

                    The Guidance went on to identify the types of public
                assistance that would typically qualify as evidence of primary
                dependence: (1) Supplemental Security Income (SSI);
                (2) Temporary Assistance for Needy Families (TANF); (3)
                state and local cash assistance programs; and (4) programs
                supporting people institutionalized for long-term care. Id. at
                28,692. The Guidance expressly excluded non-cash benefits
                intended to supplement income and not to provide primary
                support. The explanation lay with the changing times that
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6343
                                        filed 12/02/20    137-1, Page 23 of 47
                                                                       Page  23 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS                23

                were bringing benefits to more and more families to improve
                their health and welfare. See id. (“[C]ertain federal, state, and
                local benefits are increasingly being made available to
                families with incomes far above the poverty level, reflecting
                broad public policy decisions about improving general public
                health and nutrition, promoting education, and assisting
                working-poor families in the process of becoming self-
                sufficient. Thus, participation in such non-cash programs is
                not evidence of poverty or dependence.”).

                    The Guidance actually encouraged non-citizens to receive
                supplemental benefits in order to improve their standard of
                living and to promote the general health and welfare. The
                Guidance drew a sharp distinction between the receipt of such
                supplemental benefits and dependence on the government for
                subsistence income that would render the individual a “public
                charge.” Id. at 28,692–93.

                    The 2019 Public Charge Rule we review in this case
                effectively reversed that policy by making receipt of
                supplemental benefits the very definition of a public charge.
                See Inadmissibility on Public Charge Grounds, 84 Fed. Reg.
                41,292 (Aug. 14, 2019). The Rule defines the term “public
                charge” to mean “an alien who receives one or more
                [specified] public benefits . . . for more than 12 months in the
                aggregate within any 36-month period (such that, for
                instance, receipt of two benefits in one month counts as two
                months).” Id. at 41,501. The public benefits specified by the
                Rule include most Medicaid benefits, SNAP benefits, Section
                8 housing vouchers and rental assistance, and other forms of
                federal housing assistance. Id. Any receipt of such a benefit,
                no matter how small, will factor into the public charge
                determination. The Rule also directs officials to consider
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6344
                                        filed 12/02/20    137-1, Page 24 of 47
                                                                       Page  24 of 47




                24       CITY & CTY. OF SAN FRANCISCO V. USCIS

                English proficiency in making           the   public   charge
                determination. Id. at 41,503–04.

                    The Rule was greeted with challenges in federal district
                courts throughout the country. We deal with those in this
                circuit.

                     B. The District Court Injunctions

                    On appeal are two district court decisions granting
                preliminary injunctions barring enforcement of the Rule. The
                Northern District considered the challenges of California, the
                District of Columbia, Maine, Pennsylvania, and Oregon,
                consolidated with the challenges brought by the City and
                County of San Francisco, and the County of Santa Clara. The
                Eastern District heard the challenges brought by Washington,
                Virginia, Colorado, Delaware, Hawaii, Illinois, Maryland,
                Massachusetts, Michigan, Minnesota, Nevada, New Jersey,
                New Mexico, and Rhode Island. Both district courts agreed
                that the plaintiffs had standing because they had shown that
                they would likely suffer economic harm and other costs and
                that their concerns were within the zone of interests of the
                statute. Both held that the new definition of “public charge”
                was likely not a permissible interpretation of the statute
                because it would depart from the longstanding, settled
                understanding that a person does not become a public charge
                by receiving short-term aid, and must instead demonstrate an
                inherent incapacity to provide subsistence. City and Cnty. of
                San Francisco v. USCIS, 408 F. Supp. 3d 1057, 1101 (N.D.
                Cal. 2019), Washington v. DHS, 408 F. Supp. 3d 1191, 1219
                (E.D. Wash. 2019). Both found the Rule to be likely arbitrary
                and capricious because the agency failed to consider the
                burdens the Rule would impose on states and municipalities.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6345
                                        filed 12/02/20    137-1, Page 25 of 47
                                                                       Page  25 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS               25

                The Eastern District issued a nationwide injunction, and the
                Northern District declined to do so.

                    Within a few weeks of the district court rulings, a divided
                motions panel of this court, however, stayed both injunctions
                pending this appeal. City and Cnty. of SF, 944 F.3d 773. The
                panel majority wrote that DHS was likely to prevail because
                the Rule would probably be viewed as a reasonable
                interpretation of a statute that had no consistent historical
                application and gave the agency “considerable discretion.”
                Id. at 796, 799. Judge Owens dissented in part and would
                have denied the stay. Id. at 809–10 (Owens, J., dissenting).

                    The stay was based on a prediction of what this panel
                would hold in reviewing the merits of the preliminary
                injunctions. The stay in this case was entered at a particularly
                early point, less than two months after the district court
                injunctions. Almost none of the extensive documentation
                relevant to this appeal was before the motions panel. The
                brief of the appellant DHS in the Northern District case had
                been filed only the day before the panel entered its stay, and
                the opening brief in the Eastern District case was not filed
                until the day after. Still to come were not only the answering
                and reply briefs in both appeals, but two dozen amicus briefs,
                many of which we have found very helpful.

                    At least equally important, no other circuit court opinions
                had yet considered the issues. By now we have heard from
                three. One of those opinions even discussed and disagreed
                with the reasoning of this court’s motions panel stay opinion,
                pointing out that it “pinn[ed] the definition of ‘public charge’
                on the form of public care provided” in concluding that there
                was no consistent interpretation of the Rule. New York,
                969 F.3d at 73 (emphasis in original). The court there said
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6346
                                        filed 12/02/20    137-1, Page 26 of 47
                                                                       Page  26 of 47




                26       CITY & CTY. OF SAN FRANCISCO V. USCIS

                our motions panel thereby went “astray.” Id. This was
                because the issue was not whether a “public charge” had
                always received similar assistance. Id. The issue should have
                been whether the “inquiry” under the statute had been
                consistent. Id. The Second Circuit concluded the public
                charge inquiry had always been whether the non-citizen “is
                likely to depend on that [assistance] system.” Id.

                    We therefore turn to the appeal before us. We deal first
                with DHS’s arguments that the plaintiffs may not maintain
                the suit because they lack Article III standing or are outside
                the zone of interests of the immigration statute in question.

                     C. Plaintiffs’ Capacity to Maintain the Action

                    Plaintiffs are states and municipalities that allege the Rule
                is causing them to suffer continuing financial harm, as lawful
                immigrants eligible for federal cash, food, and housing
                assistance withdraw from these programs to avoid the impact
                of the Rule. Plaintiffs allege harm because such immigrants
                will instead turn to assistance programs administered by the
                state and local entities.

                    DHS argues that such injuries are speculative and
                represent only plausible future injury. There is no question
                that to have Article III standing to bring this action, the
                plaintiffs must allege that they have suffered, or will
                imminently suffer, a “concrete and particularized” injury in
                fact. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).
                There is also no question that an increased demand for aid
                supplied by the state and local entities would be such an
                injury. The only question is whether such demand is, as of
                yet, apparent or imminent.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6347
                                        filed 12/02/20    137-1, Page 27 of 47
                                                                       Page  27 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               27

                    That is not a difficult question to answer. The Rule itself
                predicts a 2.5 percent decrease in enrollment in public benefit
                programs and a corresponding reduction in Medicaid
                payments of over one billion dollars per year. Final Rule,
                84 Fed. Reg. at 41,302, 41,463. The Rule itself further
                acknowledges that disenrollment will cause other indirect
                financial harm to state and local entities by increasing the
                demand for uncompensated indigent care. Declarations in the
                record show that such entities are already experiencing
                disenrollment as a result of the Rule. See City and Cnty. of
                SF, 408 F. Supp. 3d at 1122.

                     DHS nevertheless asserts that the Rule will result in a
                long-term cost savings after states compensate for the loss of
                federal funds by reforming their operations. But such long-
                term reforms would not remedy the immediate financial
                injury to the plaintiffs or the harms to the health and welfare
                of those individuals affected. As the Second Circuit
                explained, “this simplistic argument fails to account for the
                fact that the States allege injuries that extend well beyond
                reduced Medicaid revenue and federal funding to the States,
                including an overall increase in healthcare costs that will be
                borne by public hospitals and general economic harms.” New
                York, 969 F.3d at 60. Thus, plaintiffs have established Article
                III standing.

                    Those suing under the APA, must also establish that the
                interest they assert is at least “arguably within the zone of
                interests to be protected or regulated by the statute” in
                question. Match-E-Be-Nash-She-Wish Band of Pottawatomi
                Indians v. Patchak, 567 U.S. 209, 224 (2012) (quoting Ass’n
                of Data Processing Serv. Orgs., Inc. v. Camp, 397 U.S. 150,
                153 (1970)). The Supreme Court has described the test as
                “not meant to be especially demanding” and as “not
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6348
                                        filed 12/02/20    137-1, Page 28 of 47
                                                                       Page  28 of 47




                28       CITY & CTY. OF SAN FRANCISCO V. USCIS

                requir[ing] any ‘indication of congressional purpose to
                benefit the would-be plaintiff.’” Id. at 225 (quoting Clarke v.
                Sec. Indus. Ass’n, 479 U.S. 388, 399–40 (1987)). A
                plaintiff’s interest need only be “sufficiently congruent with
                those of the intended beneficiaries that the litigants are not
                ‘more likely to frustrate than to further the statutory
                objectives.’” First Nat. Bank & Tr. Co. v. Nat’l Credit Union
                Admin., 988 F.2d 1272, 1275 (D.C. Cir. 1993) (quoting
                Clarke, 479 U.S. at 397 n.12).

                     The statute in question is, of course, the immigration
                statute that renders inadmissible an individual likely to
                become a “public charge.” 8 U.S.C. § 1182(a)(4)(A). DHS
                appears to contend that the only entities within the zone of
                interests are the federal government itself and individuals
                seeking to immigrate, because the provision deals with
                immigration and only the federal government controls
                immigration. If that were to define the zone of interests
                regulated by the statute, the scope of permissible immigration
                litigation against the government would be so narrow as to
                practically insulate it from many challenges to immigration
                policy and procedures, even those violating the Constitution
                or federal laws.

                     DHS suggests that the purpose of the public charge
                exclusion is to reduce immigrants’ use of public benefits, and
                that the plaintiffs’ suit therefore contradicts this purpose by
                seeking to make more federal benefits available. But this
                assumes that Congress’s statutory purpose was the same as
                DHS’s purpose here, which is the very dispute before us. As
                the Second Circuit pointed out, “DHS assumes the merits of
                its own argument when it identifies the purpose of the public
                charge ground as ensuring that non-citizens do not use public
                benefits . . . . Understood in context, [the public charge bar’s]
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6349
                                        filed 12/02/20    137-1, Page 29 of 47
                                                                       Page  29 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS                29

                purpose is to exclude where appropriate and to not exclude
                where exclusion would be inappropriate.”) New York,
                969 F.3d at 62–63.

                    Moreover, DHS maintains that the statute’s overall
                purpose is to promote self-sufficiency. Providing access to
                better health care, nutrition and supplemental housing
                benefits is consistent with precisely that purpose. See Cook
                Cnty., 962 F.3d at 220 (access to affordable basic health care
                may promote self-sufficiency); Hilary Hoynes, Diane
                Whitmore Schanzenbach & Douglas Almond, Long-Run
                Impacts of Childhood Access to the Safety Net, 106 Am.
                Econ. Rev. 903, 921 (2016) (access to food stamps in
                childhood significantly increases economic self-sufficiency
                among women). For these reasons, the interests of the
                plaintiffs in preserving immigrants’ access to supplemental
                benefits is within the zone of interests protected by the
                statute.

                    We therefore conclude that the district courts correctly
                determined that the plaintiffs are entitled to maintain this
                action. All of the circuits to consider the validity of this Rule
                have reached a similar conclusion. See Cook Cnty., 962 F.3d
                at 219–20, CASA de Maryland, 971 F.3d at 240–241, New
                York, 969 F.3d at 62–63. We now turn to the question
                whether they were entitled to the preliminary injunctions
                entered by the district courts.

                    D. Contrary to Law

                    Both district courts concluded that the plaintiffs are likely
                to prevail in their contention that the Rule violates the
                statute’s public charge provision, and that such a conclusion
                supports the entry of preliminary injunctions. See Winter v.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6350
                                        filed 12/02/20    137-1, Page 30 of 47
                                                                       Page  30 of 47




                30      CITY & CTY. OF SAN FRANCISCO V. USCIS

                Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). On
                appeal, DHS contends, as it has throughout the litigation, that
                the Rule is a permissible interpretation of the statute. The
                plaintiffs maintain that the Rule violates the statute because
                the Rule is not a reasonable interpretation of the meaning of
                “public charge.”

                    History is a strong pillar supporting the plaintiffs’ case.
                Plaintiffs point to repeated congressional reenactment of the
                provision after it had been interpreted to mean long-term
                dependence on government support, and had never been
                interpreted to encompass temporary resort to supplemental
                non-cash benefits. Plaintiffs contend that this repeated
                reenactment amounts to congressional ratification of the
                historically consistent interpretation. DHS disagrees, arguing
                that the repeated reenactments reflect congressional intent to
                have a flexible standard subject to various executive branch
                interpretations.

                    Our review of the history of the provision in our law
                suggests the plaintiffs have the better part of this dispute.
                From the Victorian Workhouse through the 1999 Guidance,
                the concept of becoming a “public charge” has meant
                dependence on public assistance for survival. Up until the
                promulgation of this Rule, the concept has never
                encompassed persons likely to make short-term use of in-kind
                benefits that are neither intended nor sufficient to provide
                basic sustenance. The Rule also, for the first time, introduces
                a lack of English proficiency as figuring into the equation,
                despite the common American experience of children
                learning English in the public schools and teaching their
                elders in our urban immigrant communities. 8 C.F.R.
                § 212.22(b)(5)(ii)(D). Indeed, in Gegiow, 239 U.S. 3, the
                Supreme Court found that the individuals in that case were
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6351
                                        filed 12/02/20    137-1, Page 31 of 47
                                                                       Page  31 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               31

                not likely to become public charges even though they spoke
                only Russian.

                     In New York, 969 F.3d 42, the Second Circuit essentially
                agreed with plaintiffs’ historical analysis. The court
                recognized and explained the line of settled judicial and
                administrative interpretations of a public charge as one who
                is primarily dependent on the government for subsistence. Id.
                at 65–70. The court traced that history in far more detail than
                we have outlined and was “convinced” that there was a well-
                settled meaning of “public charge” even before congressional
                passage of the Illegal Immigration Reform and Immigrant
                Responsibility Act (IIRIRA) in 1996, and that was a person
                “unable to support herself, either through work, savings, or
                family ties.” Id. at 71. Receipt of cash benefits may be
                considered in deciding whether a person is dependent on the
                government but has never been determinative. The Second
                Circuit persuasively summarized:

                       The Plaintiffs do not argue, and we do not
                       hold, that the receipt of various kinds of
                       public benefits is irrelevant to the
                       determination of whether a non-citizen is
                       likely to become a public charge. But
                       defining public charge to mean the receipt,
                       even for a limited period, of any of a wide
                       range of public benefits – particularly . . . ones
                       that are designed to supplement an
                       individual's or family's efforts to support
                       themselves, rather than to deal with their
                       likely permanent inability to do so – is
                       inconsistent with the traditional understanding
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6352
                                        filed 12/02/20    137-1, Page 32 of 47
                                                                       Page  32 of 47




                32       CITY & CTY. OF SAN FRANCISCO V. USCIS

                        of what it means to be a “public charge,”
                        which was well-established by 1996.

                Id. at 78 (emphasis removed).

                    A few months earlier, the Seventh Circuit had come to a
                similar conclusion that the Rule violates the statutory
                meaning of public charge. Cook Cnty., 962 F.3d 208. The
                Seventh Circuit differed somewhat in its analysis. After a
                historical survey of court decisions and secondary sources, it
                determined that the phrase “public charge” was susceptible to
                various interpretations. Id. at 226. It concluded, however,
                that DHS’s interpretation, quantifying the definition to mean
                receipt of twelve months’ worth of benefits within three
                years, represented an understanding of its authority to define
                the phrase that “has no natural limitation.” Id. at 228–29. If
                DHS’s interpretation were to be accepted, then there is
                nothing in the statutory text that would prevent a zero-
                tolerance rule, where foreseeable receipt of a single benefit on
                one occasion would bar entry or adjustment of status. The
                majority forcefully rejected such an interpretation, stating:

                        We see no warrant in the Act for this
                        sweeping view. Even assuming that the term
                        “public charge” is ambiguous and thus might
                        encompass more than institutionalization or
                        primary, long-term dependence on cash
                        benefits, it does violence to the English
                        language and the statutory context to say that
                        it covers a person who receives only de
                        minimis benefits for a de minimis period of
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6353
                                        filed 12/02/20    137-1, Page 33 of 47
                                                                       Page  33 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS               33

                        time. There is a floor inherent in the words
                        “public charge,” backed up by the weight of
                        history.

                Id. at 229.

                    Although the opinions of the Second Circuit in New York
                and the Seventh Circuit in Cook County reflect some
                disagreement over whether there was any historically
                established meaning of the phrase “public charge,” they
                agreed that the Rule’s interpretation of the statute was outside
                any historically accepted or sensible understanding of the
                term. In commenting on the difference between its historical
                review in New York and that of the Seventh Circuit in Cook
                County, the Second Circuit noted that the Seventh Circuit had
                not included the significant administrative rulings that
                preceded the 1996 statute. New York, 969 F.3d at 74.

                    The New York opinion was unanimous, but the Cook
                County opinion was not. The lengthy dissenting opinion in
                Cook County focused on other statutory provisions aimed at
                preventing entry of persons who could become dependent on
                the government. The most significant of these provisions is
                the requirement that family-sponsored immigrants, and
                employment-sponsored immigrants whose employment is
                tied to a family member, must furnish an affidavit from the
                sponsor. 8 U.S.C. §§ 1182(a)(4)(C)–(D). In the affidavit, the
                sponsor must agree to support the immigrant at annual
                income of at least 125 percent of the poverty level and pay
                back the relevant governmental entity in the event the
                immigrant receives “any means-tested public benefit.”
                8 U.S.C. § 1183a(a)(1)(b).
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6354
                                        filed 12/02/20    137-1, Page 34 of 47
                                                                       Page  34 of 47




                34       CITY & CTY. OF SAN FRANCISCO V. USCIS

                    The dissent focused on the fact that the affidavit provision
                forces sponsors to bear responsibility for “any means-tested
                public benefit” that an immigrant may receive. It concluded
                that the affidavit provision reflects Congress’s view that
                “public charge” may encompass receipt of supplemental
                benefits as well as primary dependence. See Cook Cnty.,
                962 F.3d at 246 (Barrett, J., dissenting).

                     In its focus on the provisions in a related but different
                section of the statute, the dissent did not address the
                significance of the history of the public charge provision
                itself, nor did it address the majority’s objection to the
                duration of the receipt of benefits as a standard having no
                limiting principle. The dissent concluded only that the choice
                of an aggregate of twelve months is “not unreasonable.” Id.
                at 253. Moreover, the dissent’s interpretation of the affidavit
                requirement’s application here seems to suggest that it would
                approve a public charge rule excluding individuals who
                received “any means-tested benefit,” no matter how small, as
                in line with congressional intent.

                    In this appeal, DHS also relies upon the affidavit of
                support provisions to contend that the Rule is consistent with
                the statutory public charge bar. The public charge bar and
                affidavit of support provisions were parts of two separate
                acts. The two have no historic or functional relationship to
                each other. The public charge bar dates back to the 19th
                century, embodying an age-old concept of excluding those
                who may become primarily dependent on the government.
                Congress enacted the affidavit of support provision, however,
                in 1996 as part of more recent specific immigration reforms
                including the financial responsibilities of families and
                employers sponsoring individual immigrants. See PRWORA,
                Pub. L. No. 423, 110 Stat. 2271 (1996); IIRIRA, Pub. L. No.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6355
                                        filed 12/02/20    137-1, Page 35 of 47
                                                                       Page  35 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               35

                104-208, 110 Stat. 3009 (1996). The section of the affidavit
                provision that refers to public benefits serves as a post-
                admission remedy to help local and federal governments
                recoup funds. § 1183a(b). The changes to the affidavit
                provisions were aimed at problems with the unenforceability
                of such affidavits prior to 1996. Michael J. Sheridan, The
                New Affidavit of Support and Other 1996 Amendments to
                Immigration and Welfare Provisions Designed to Prevent
                Aliens from Becoming Public Charges, 31 Creighton L. Rev.
                741, 743-44, 752-53 (1998) (article by INS Associate General
                Counsel).

                    DHS also points to the provision that permits entry of
                battered women without regard to receipt of “any benefits.”
                See 8 U.S.C. § 1182(s). DHS argues that this reflects
                Congress’s belief that the receipt of any public benefits would
                be a consideration in admission for most other public charge
                determinations. Had Congress intended to make non-cash
                benefits a factor for admission or permanent residence, it
                would have done so directly and not through this ancillary
                provision. See Whitman v. Am. Trucking Ass’ns, 531 U.S.
                457, 468 (2001) (Congress does not “hide elephants in
                mouseholes”). It is more likely that Congress created this
                provision in order to provide sweeping protections for
                battered migrant women, as it did throughout Section 1182.
                See § 1182(a)(6)(ii), (a)(9)(B)(iii)(IV).

                    For these reasons we conclude the plaintiffs have
                demonstrated a high likelihood of success in showing that the
                Rule is inconsistent with any reasonable interpretation of the
                statutory public charge bar and therefore is contrary to law.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6356
                                        filed 12/02/20    137-1, Page 36 of 47
                                                                       Page  36 of 47




                36       CITY & CTY. OF SAN FRANCISCO V. USCIS

                E. Arbitrary and Capricious

                    Both district courts also ruled that the plaintiffs were
                likely to succeed in their contention that the Rule is arbitrary
                and capricious. The APA standard in this regard is inherently
                deferential. The task of the courts is to ensure that the
                agency’s action relied on appropriate considerations,
                considered all important aspects of the issue, and provided an
                adequate explanation for its decision. The Supreme Court
                summed it up in its leading decision, Motor Vehicle Mfrs.
                Ass'n, Inc. v. State Farm Mut. Auto. Ins. Co. (“State Farm”),
                463 U.S. 29 (1983). The Court explained the general rule:

                        Normally, an agency rule would be arbitrary
                        and capricious if the agency has relied on
                        factors which Congress has not intended it to
                        consider, entirely failed to consider an
                        important aspect of the problem, offered an
                        explanation for its decision that runs counter
                        to the evidence before the agency, or is so
                        implausible that it could not be ascribed to a
                        difference in view or the product of agency
                        expertise.

                Id. at 43.

                    The plaintiffs argue that DHS failed the test in three
                principal respects: It failed to take into account the costs the
                Rule would impose on state and local governments; it did not
                consider the adverse effects on health, including both the
                health of immigrants who might withdraw from programs and
                the overall health of the community; and it did not adequately
                explain why it was changing the policy that was thoroughly
                explained in the 1999 Guidance.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6357
                                        filed 12/02/20    137-1, Page 37 of 47
                                                                       Page  37 of 47




                         CITY & CTY. OF SAN FRANCISCO V. USCIS               37

                    1. Disenrollment and Financial Costs

                    We first turn to DHS’s consideration of the financial
                impact of the proposed Rule. During the comment period,
                there was repeated emphasis on the financial burdens that
                would befall state and local governments because immigrants
                fearing application of the Rule would disenroll from the
                supplemental programs, even if the Rule did not apply to
                them. DHS’s response was a generality coupled with an
                expression of uncertainty. It said that, despite these effects,
                the Rule’s “overriding consideration” of self-sufficiency
                formed “a sufficient basis to move forward.” 84 Fed. Reg. at
                41,312. DHS added that there was no way of knowing with
                any degree of exactitude how many individuals would
                disenroll or how much of a burden it would place on the state
                and local governments. Id. at 41,312–13.

                    DHS provided no analysis of the effect of the Rule on
                governmental entities like the plaintiffs in these cases. As the
                Northern District found, DHS had not “grapple[d] with
                estimates and credible data explained in the comments.” City
                and Cnty. of SF, 408 F. Supp. 3d at 1106.

                    Our law requires more from an agency. A bald
                declaration of an agency’s policy preferences does not
                discharge its duty to engage in “reasoned decisionmaking”
                and “explain the evidence which is available.” State Farm,
                463 U.S. at 52. The record before DHS was replete with
                detailed information about, and projections of, disenrollment
                and associated financial costs to state and local governments.
                See, e.g., Ninez Ponce, Laurel Lucia, & Tia Shimada, How
                Proposed Changes to the ‘Public Charge’ Rule Will Affect
                Health, Hunger and the Economy in California, 32 (Nov.
                2018), https://healthpolicy.ucla.edu/newsroom/Documents/
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6358
                                        filed 12/02/20    137-1, Page 38 of 47
                                                                       Page  38 of 47




                38       CITY & CTY. OF SAN FRANCISCO V. USCIS

                2018/public-charge-seminar-slides-nov2018.pdf (estimating
                over 300,000 disenrollments from Medicaid in California
                alone); Fiscal Policy Institute, Only Wealthy Immigrants
                Need Apply: The Chilling Effects of “Public Charge,”
                5 (Nov. 2019), http://fiscalpolicy.org/wp-content/uploads/2
                019/11/FINAL-FPI-Public-Charge-2019-MasterCopy.pdf
                (estimating over $500 million combined in lost state tax
                revenue). DHS was required to “reasonably reflect upon” and
                “grapple with” such evidence. Fred Meyers Stores, Inc. v.
                NLRB, 865 F.3d 630, 638 (D.C. Cir. 2017). But DHS made
                no attempt to quantify the financial costs of the Rule or
                critique the projections offered.

                     Similarly, DHS’s repeated statements that the Rule’s
                disenrollment impacts are “difficult to predict” do not satisfy
                its duty to “examine the relevant data” before it. State Farm,
                463 U.S. at 43. The Supreme Court held in State Farm that
                an agency may not, without analysis, cite even “‘substantial
                uncertainty’ . . . as a justification for its actions.” Id. at 52;
                see also Ctr. for Biological Diversity v. NHTSA, 538 F.3d
                1172, 1200 (9th Cir. 2008) (rejecting as arbitrary and
                capricious agency’s characterization of greenhouse gas
                reductions as “too uncertain to support their explicit valuation
                and inclusion” in analysis). DHS’s analysis thus fell short of
                the standard established by the Supreme Court and
                recognized by our circuit. DHS did not adequately deal with
                the financial effects of the Rule.

                     2. Health Consequences

                    Although DHS wrote the Rule was intended to make
                immigrants healthier and stronger, commenters stressed the
                Rule’s likely adverse health consequences for immigrants and
                the public as a whole, including infectious disease outbreaks
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6359
                                        filed 12/02/20    137-1, Page 39 of 47
                                                                       Page  39 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS              39

                and hospital closures. While acknowledging these comments,
                DHS concluded, without support, that the Rule “will
                ultimately strengthen public safety, health, and nutrition.”
                84 Fed. Reg. at 41,314. The Northern District aptly found
                that DHS impermissibly “simply declined to engage with
                certain, identified public-health consequences of the Rule.”
                City and Cnty. of SF, 408 F. Supp. 3d at 1111–12.

                    Commenters provided substantial evidence that the Rule
                would in fact harm public safety, health, and nutrition. DHS
                itself repeatedly acknowledged that hospitals might face
                financial harms as a result of the Rule, but DHS repeatedly
                declined to quantify, assess, or otherwise deal with the
                problem in any meaningful way. See, e.g., 84 Fed. Reg. at
                41,313–14, 41,384, 41,475, 41,476. This is inadequate and
                suggests that DHS’s position was intractable. As the D.C.
                Circuit has observed, making some mention of evidence but
                then coming to a contrary, “unsupported and conclusory”
                decision “add[s] nothing to the agency’s defense of its thesis
                except perhaps the implication that it was committed to its
                position regardless of any facts to the contrary.” Chem. Mfrs.
                Ass’n. v. EPA, 28 F.3d 1259, 1266 (D.C. Cir. 1994). DHS
                responded by excluding certain programs for children and
                pregnant women from the ambit of the Rule, but never
                addressed the larger concerns about the Rule’s effect on
                health as well as on hospital resources.

                    There were other serious health concerns. For example,
                comments demonstrated that the Rule would endanger public
                health by decreasing vaccination rates in the general
                population. DHS insisted that vaccines would “still be
                available” to Medicaid-disenrolled individuals because “local
                health centers and state health departments” would pick up
                the slack, id. at 41,385, despite objections voiced by such
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6360
                                        filed 12/02/20    137-1, Page 40 of 47
                                                                       Page  40 of 47




                40       CITY & CTY. OF SAN FRANCISCO V. USCIS

                local health centers and state health departments themselves
                showing that the Rule will put the populations they
                serve—citizens and non-citizens alike—in danger. See, e.g.,
                Mass. Dep’t of Pub. Health, Comments on Inadmissibility on
                Public Charge Grounds (Dec. 2018), https://www.regulations.
                gov/document?D=USCIS-2010-0012-45697; Hilltown Cmty.
                Health Ctr., Comments on Inadmissibility on Public Charge
                Grounds (Dec. 2018), https://www.regulations.gov/docume
                nt?D=USCIS-2010-0012-45675. A decision that “runs
                counter to the evidence” or “is so implausible that it could not
                be ascribed to a difference in view or the product of agency
                expertise” is arbitrary and capricious. State Farm, 463 U.S.
                at 43. The promulgation of this Rule is such a decision. DHS
                claims no expertise in public health, unlike the scores of
                expert commenters who weighed in against the Rule.

                     3. Reversal of Position

                    Above all, DHS failed to explain its abrupt change in
                policy from the 1999 Guidance. An agency reversing a prior
                policy “must show that there are good reasons for the new
                policy” and provide “a reasoned explanation . . . for
                disregarding facts and circumstances that underlay or were
                engendered by the prior policy.” FCC v. Fox Television
                Stations, Inc., 556 U.S. 502, 515–16 (2009). The district
                courts below found that DHS had failed to satisfy this
                standard. City and Cnty. of SF, 408 F. Supp. 3d at 1111–12;
                Washington v. DHS, 408 F. Supp. 3d at 1220.

                    The 1999 Guidance had been issued after the 1996
                statutory amendments setting out the general factors to be
                taken into account in making a public charge determination.
                The Guidance considered all of the different types of public
                assistance governments offered, including programs
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6361
                                        filed 12/02/20    137-1, Page 41 of 47
                                                                       Page  41 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               41

                providing subsistence income and those providing
                supplemental benefits. The Guidance expressly provided that
                receipt of supplemental assistance for food, healthcare and
                housing were not to be considered in assessing an
                immigrant’s likelihood of becoming a public charge. As
                discussed above, this provision was consistent with over a
                century of judicial and administrative decisions interpreting
                the public charge bar. The Rule, however, provides that the
                prospect of receiving those same supplemental benefits, for
                even a few months, renders an individual inadmissible. This
                is directly contrary to the 1999 Guidance.

                    Yet DHS promulgated the Rule without any explanation
                of why the facts found, and the analysis provided, in the prior
                Guidance were now unsatisfactory. This is a practice the
                Supreme Court has rejected: an agency about-face with no
                “reasoned explanation . . . for disregarding” the findings
                underlying the prior policy. Fox, 556 U.S. at 516. Here is an
                illustration of the about-face. The 1999 Guidance had found
                that deterring acceptance of “important health and nutrition
                benefits” had yielded “an adverse impact . . . on public health
                and the general welfare.” 64 Fed. Reg. at 28,692. In contrast,
                DHS now says that the new Rule “will ultimately strengthen
                public safety, health, and nutrition.” 84 Fed. Reg. at 41,314.
                DHS provides no basis for this conclusion or for its departure
                from the empirical assessments underlying the prior policy.

                    In light of this policy change, coupled with the “serious
                reliance interests” engendered by over two decades of
                reliance on the Guidance, DHS was required to provide a
                “more detailed justification” for the Rule. Fox, 556 U.S.
                at 515. DHS provides no justification, other than the repeated
                conclusory mantra that the new policy will encourage self-
                sufficiency. DHS in effect says that by creating a
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6362
                                        filed 12/02/20    137-1, Page 42 of 47
                                                                       Page  42 of 47




                42       CITY & CTY. OF SAN FRANCISCO V. USCIS

                disincentive for immigrants to use available assistance, the
                Rule will “ensur[e] that [admitted immigrants] be self-
                sufficient and not reliant on public resources.” 84 Fed. Reg.
                at 41,319. DHS does not substantiate, and the record does not
                support, this empirical prediction. See, e.g., Hilary Hoynes,
                Diane Whitmore Schanzenbach & Douglas Almond, Long-
                Run Impacts of Childhood Access to the Safety Net, 106 Am.
                Econ. Rev. 903, 930 (finding that having access to food
                stamps during childhood leads to “significant improvement
                in adult health” and “increases in economic self-sufficiency,”
                including decreased welfare participation). Plaintiffs urge
                that their experience is contrary to DHS’s conclusion. Also
                to the contrary is the experience related in multiple amicus
                briefs. See, e.g., Brief for the Institute for Policy Integrity as
                Amicus Curiae Supporting Petitioners at 9 (citing evidence
                that reductions in SNAP participation increase homelessness);
                Brief for National Housing Law Project et al. as Amici Curiae
                Supporting Petitioners at 13 (citing evidence that Medicaid
                made it easier for recipients to work and find work).

                     4. Arbitrary and Capricious

                     In sum, DHS adopted the Rule, reversing prior,
                longstanding public policy, without adequately taking into
                account its potential adverse effects on the public fisc and the
                public welfare. We must conclude that the Rule’s
                promulgation was arbitrary and capricious as well as contrary
                to law within the meaning of the APA. 5 U.S.C. § 706(2)(A).
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6363
                                        filed 12/02/20    137-1, Page 43 of 47
                                                                       Page  43 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               43

                F. Remaining Injunction Factors

                   1. Irreparable Harm

                    Plaintiffs have shown a likelihood of success on the
                merits of their claim that the Rule violates the standards of
                the APA in that it is both contrary to law and arbitrary and
                capricious. To support entry of an injunction, Plaintiffs must
                also show a likely threat of irreparable injury in the absence
                of an injunction. Winter, 555 U.S. at 22. Plaintiffs have
                established that they likely are bearing and will continue to
                bear heavy financial costs because of withdrawal of
                immigrants from federal assistance programs and consequent
                dependence on state and local programs.

                    There is no dispute that such economic harm is sufficient
                to constitute irreparable harm because of the unavailability of
                monetary damages. See California v. Azar, 911 F.3d 558,
                581 (9th Cir. 2018); 5 U.S.C. § 702 (providing for relief
                “other than monetary damages”). DHS counters that such
                harm in this case is speculative, amounting to no more than
                the possibility of future injury. See Park Vill. Apartment
                Tenants Ass’n v. Mortimer Howard Tr., 636 F.3d 1150, 1160
                (9th Cir. 2011).

                    We have, however, already seen that in this case such
                harm is more than speculative. Plaintiffs have presented
                evidence that they are already experiencing harm and DHS
                itself has projected significant disenrollment from federal
                programs, likely leading to enrollments in state and local
                ones. The district courts both made factual findings as to
                harm that DHS does not refute with citations to the record.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6364
                                        filed 12/02/20    137-1, Page 44 of 47
                                                                       Page  44 of 47




                44       CITY & CTY. OF SAN FRANCISCO V. USCIS

                     2. Balance of Equities and Public Interest

                    There was no error in finding that the balance of equities
                and public interest support an injunction. The Northern
                District pointed to the need for “continuing the provision of
                medical services through Medicaid to those who would
                predictably disenroll absent an injunction” in light of the
                explanations given by “parties and numerous amici . . . [of
                the] adverse health consequences not only to those who
                disenroll, but to the entire populations of the plaintiff states,
                for example, in the form of decreased vaccination rates.” City
                and Cnty. of SF, 408 F. Supp. 3d at 1127. The public interest
                in preventing contagion is particularly salient during the
                current global pandemic.

                    Although DHS nevertheless argues that it is harmed by
                not being able to implement its new definition of public
                charge, if it is ultimately successful in defending the merits of
                the Rule, the harm will amount to no more than a temporary
                extension of the law previously in effect for decades. Given
                the financial burdens that plaintiffs have persuasively
                demonstrated will befall them as a result of disenrollment
                from federal programs, coupled with adverse effects on the
                health and welfare of the immigrant as well as general
                population, we cannot say the district courts abused their
                discretion in finding that the balance of equities and public
                interest weigh in favor the injunction.

                G. Propriety of a Nationwide Injunction

                    The Northern District issued a preliminary injunction
                limited to the territory of the plaintiff state and local entities
                before it. The Eastern District issued a nationwide injunction,
                explaining that a more limited injunction would not prevent
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6365
                                        filed 12/02/20    137-1, Page 45 of 47
                                                                       Page  45 of 47




                        CITY & CTY. OF SAN FRANCISCO V. USCIS               45

                all the harms alleged. The court was concerned about
                protecting immigrants from harm if they moved outside of the
                plaintiff jurisdictions, about the economic impact on plaintiff
                states if immigrants moved to them to evade the
                consequences of the Rule, and about lawful immigrants being
                subject to the Rule at points of entry after travel abroad.
                Washington, 408 F. Supp. 3d at 1223.

                    The appropriateness of nationwide injunctions in any case
                has come under serious question. See, e.g., DHS v. New York,
                140 S Ct. 599, 599–601 (2020) (Gorsuch, J., concurring);
                Trump v. Hawaii, 138 S. Ct. 2392, 2424–29 (2018) (Thomas,
                J., concurring). In explaining the limited scope of its
                injunction, the Second Circuit questioned the propriety of one
                court imposing its will on all:

                       It is not clear to us that, where contrary views
                       could be or have been taken by courts of
                       parallel or superior authority entitled to
                       determine the law within their own
                       geographical jurisdictions, the court that
                       imposes the most sweeping injunction should
                       control the nationwide legal landscape.

                New York, 969 F.3d at 88.

                     Whatever the merits of nationwide injunctions in other
                contexts, we conclude a nationwide injunction is not
                appropriate in this case. This is because the impact of the
                Rule would fall upon all districts at the same time, and the
                same issues regarding its validity have been and are being
                litigated in multiple federal district and circuit courts.
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6366
                                        filed 12/02/20    137-1, Page 46 of 47
                                                                       Page  46 of 47




                46       CITY & CTY. OF SAN FRANCISCO V. USCIS

                    Accordingly, we vacate that portion of the Eastern
                District’s injunction making it applicable nationwide, but
                otherwise affirm it.

                H. Rehabilitation Act

                    The plaintiffs also contend that the Rule violates the
                Rehabilitation Act, which bans discrimination on the basis of
                disabilities. 29 U.S.C. § 794(a). The Seventh Circuit looked
                favorably on this contention, and the Second Circuit
                expressly did not address it. Cook Cnty., 962 F.3d at 228,
                New York, 969 F.3d at 64 n.20. Because we have held that
                the Rule violates the APA as contrary to law and arbitrary
                and capricious, we similarly do not address the Rehabilitation
                Act.

                I. Conclusion

                    The order of the District Court for the Northern District
                of California is AFFIRMED. The order of the District Court
                for the Eastern District of Washington is AFFIRMED in
                part and VACATED in part. Costs are awarded to the
                plaintiffs.


                VANDYKE, Circuit Judge, dissenting:

                   For the reasons ably articulated by our court in a
                December 2019 published opinion,1 by the Fourth Circuit in




                     1
                     City & County of San Francisco v. USCIS, 944 F.3d 773 (9th Cir.
                2019).
      Case: 19-17213, 12/02/2020,
Case 4:19-cv-05210-RMP    ECF No.ID:
                                  27011911977,  DktEntry:PageID.6367
                                        filed 12/02/20    137-1, Page 47 of 47
                                                                       Page  47 of 47




                            CITY & CTY. OF SAN FRANCISCO V. USCIS                     47

                an August 2020 opinion,2 and by a dissenting Seventh Circuit
                judge in a June 2020 opinion (particularly notable for its
                erudition)3—and implied by the Supreme Court’s multiple
                stays this year of injunctions virtually identical to those the
                majority today affirms4—I must respectfully dissent.




                    2
                        CASA de Maryland, Inc. v. Trump, 971 F.3d 220 (4th Cir. 2020).
                    3
                       Cook County v. Wolf, 962 F.3d 208, 234–54 (7th Cir. 2020) (Barrett,
                J., dissenting).
                    4
                      Dep’t of Homeland Sec. v. New York, 140 S. Ct. 599 (2020); Wolf
                v. Cook County, 140 S. Ct. 681 (2020).
